DETAILED ACTION
	The following action is in response to the amendment filed for application 17/225,881 on September 21, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

	Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as
being drawn to a nonelected species, there being no allowable generic or linking claim. Election
was made without traverse in the reply filed on May 23, 2022.

	Claims 3-5 and 10-14 have also been withdrawn from consideration since they do not
read upon the elected species of Fig. 6. In Figure 6, even if gearbox 614 is a planetary gear, the
output of the gearbox does not drive BOTH axles.

Drawings
	The drawings were received on May 23, 2022. These drawings are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With regard to claim 1:
	On line 7, the limitation of “the battery” lacks antecedent basis.  Applicant does not introduce this limitation until line 12.  It is suggested applicant switch the two instances of “the battery” and “a battery” for clarity.
	On lines 3, 10 and 12, applicant claims “at least one motor.”  This is problematic, as applicant is essentially claiming 3 additional motors along with the claimed first motor of line 5.  The current elected species only has one other motor that is not the first motor.  It is suggested applicant amend the second and third instances of “at least one motor” (lines 10 and 12) to be “the at least one motor.”  
	With regard to claim 2:
	On line 2, applicant claims a second motor.  It can be shown, however, that this is not a third motor in addition to the first motor and the at least one motor.  It is suggested applicant claim that “the at least one motor comprises a second motor.”

	With regard to Claim 7:
	On line 2, the limitation of “the second motor” lacks antecedent basis.  A second motor is not introduced until claim 2, which claim 7 does not depend upon.  It is suggested applicant either change the dependency to read upon claim 2, or make a similar amendment as suggested to claim 2 above.
	With regard to claim 8:
	On line 12, applicant claims “a battery.”  It can be shown, however, that a battery is already introduced on line 6.  It is suggested that applicant amend the second instance of “a battery” to be “the battery.”
	On lines 3, 9, and 12, applicant claims “at least one motor.”  This is problematic, as applicant is essentially claiming 3 additional motors along with the claimed first motor of line 5.  The current elected species only has one other motor that is not the first motor.  Also, on line 12, applicant introduces “a second motor.”  This is not a fifth motor on top of the first motor and the 3 at least one motors.  It is suggested that applicant replace the first instance of “at least one one motor” with “a second motor” and replace the other instances of “at least one motor” and “a second motor” with “the second motor.”
	With regard to claim 15:
	On lines 9, 14 and 16, applicant claims “at least one motor.”  This is problematic, as applicant is essentially claiming 3 additional motors along with the claimed first motor of line 3.  The current elected species only has one other motor that is not the first motor.  It is suggested applicant amend the second and third instances of “at least one motor” (lines 14 and 16) to be “the at least one motor.”  
	On line 19, it is unclear what “the motor” is in reference to (applicant has thus far claimed 4 possible motors.”  It is believed applicant is referring to the first motor.
	The claims will be treated as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (previously cited) Chen ‘356 (as best understood).  With regard to claim 1, Chen teaches a method for a hybrid vehicle comprising: in a dual-axle hybrid mode, driving a first axle and a second axle using a power source E and at least one motor M2; in a direct drive mode, driving the first axle by transmitting power from the power source to a first motor M1, from the first motor to a transmission AMT, and from the transmission to the first axle, and selectively charging the battery with the first motor (Fig. e; paragraph 36); in an electric mode, disengaging a clutch C1 positioned between the power source and the first motor and driving one or more of the first axle and the second axle using at least one motor M2 (Fig. b); in a regeneration mode, retarding one or more of the first axle and the second axle using at least one motor M2 and charging a battery B (Fig. f); and in a charging mode, using the power source and the first motor to charge the battery (Fig. a; paragraph 28).  With regard to claim 7, Chen teaches the method, further comprising driving the first axle using the power source and driving the second axle using the second motor in a dual axle hybrid mode (Fig. d).

Allowable Subject Matter
Claims 2 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8-9 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the method for a hybrid vehicle as claimed, and particularly wherein when only the second motor is used to propel the vehicle, disengaging the clutch positioned between the power source and the first motor, and when both motors and the power source are used to propel the vehicle, engaging the clutch positioned between the power source and the first motor, and including the remaining structure and controls of claim 2.  The present invention also particularly includes the method further comprising driving the first axle using the power source and the first motor in a single axle hybrid mode, and including the remaining structure and controls of claim 6.  The present invention also particularly includes the method, wherein in a regeneration mode, retarding one or more of the first axle and the second axle using at least one motor and charging a battery, and selectively engaging the clutch coupling the power source to the first motor to use the power source to brake the vehicle while retarding the second axle with a second motor; and in a charging mode, using the power source and the first motor to charge the battery, and including the remaining structure and controls of claim 8.  The present invention also particularly includes the vehicle, wherein Page 6 of 12Application No. 17/225,881 Application Filing Date: April 8, 2021Docket No. DAN193144PCTUSCON1in a regeneration mode, retard one or more of the first axle and the second axle using at least one motor, charging the battery with the at least one motor, and selectively engaging the clutch to use the power source to brake the vehicle; and in a charging mode, use the power source and the motor to charge the battery, and including the remaining structure and controls of claim 15.

Suggestions for Applicant
It is suggested that applicant amend the claims (and any withdrawn dependent claims that may still read on the independent claims without creating a hybrid embodiment) to correct the 112 issues (mainly the “at least one motor” issue).
It is also suggested applicant cancel any dependent claim that no longer reads on the independent claims (otherwise creating additional hybrid embodiments).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyao ‘610 has been cited to show a method for a hybrid vehicle comprising: in a dual-axle hybrid mode, driving a first axle 3 and a second axle 5 using a power source 1 and at least one motor 5; in a direct drive mode, driving the first axle

Crombez ‘420 has been cited to show a method for a hybrid vehicle comprising: an engine 10, first motor 110, transmission 18, battery 86, second motor 52, wherein during a regeneration mode, either the motor 158 or engine 160 provides braking.

Chen ‘529 has been cited to show a method for a hybrid vehicle comprising: an engine 1, first motor 2, second motor 3, and clutch 7, and various control modes for the vehicle (Fig. 3).

Anschuber ‘300 has been cited to show a method for a hybrid vehicle comprising:  an engine 130, first motor 140, clutch 160, transmission 170, second motor 150, wherein during a regeneration mode, the engine also provides braking (Fig. 2; paragraph 106).

FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	
Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



October 12, 2022